IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS

                                      NO. PD-1067-15



              EX PARTE JAMES RICHARD “RICK” PERRY, Appellant

       ON APPELLANT’S AND STATE’S PETITIONS FOR DISCRETIONARY
               REVIEW FROM THE THIRD COURT OF APPEALS
                           TRAVIS COUNTY

Per curiam.

                                          ORDER

       The Appellant’s and State’s petitions for discretionary review have been granted in

this cause. The parties’ briefs are due on October 21st , 2015, and no extensions of time will

be entertained. Oral argument will be held on November 4th , 2015, at 9 a.m. The Court will

hear each petition separately, with Appellant’s petition set for argument first. Each side will

be allowed thirty minutes for argument for each petition.

Filed: October 7, 2015
Do not publish